Citation Nr: 1744069	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for right leg paralysis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In March 2012, the Veteran raised the issues of his entitlement to compensation benefits under 38 U.S.C.A. § 1151 for mental and physical abuse.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2016).

In addition, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).

Here, the Veteran asserts that he is entitled to compensation benefits under 38 U.S.C.A. § 1151 for right leg paralysis that he developed after he underwent right hip surgery at the Cleveland VA medical center (VAMC) in September 2008 and as a result of treatment he received at that VAMC through April 2009.

The Veteran's representative reported that the Veteran was injured in a motor vehicle accident in September 2008 and initially presented to Metro Hospital, a non-VA facility, for treatment.  See July 2017 Representative Brief.  At that time, the Veteran believed that he was not receiving adequate care at Metro Hospital and asked to be released so he could seek treatment at the Cleveland VAMC.  Immediately after his release from Metro Hospital in September 2008, he presented to Cleveland VAMC where he was admitted on September 15, 2008.

Upon his admission to the Cleveland VAMC, a closed reduction of his right hip was attempted, but failed.  The next day, an open reduction was completed and a posterior acetabular dislocation, fragment fracture, and sciatic nerve palsy were diagnosed.  The Veteran asserts that his sciatic nerve palsy resulted from his first surgery and the first surgery was unnecessary due to the nature of his injury and the result of miscommunication between doctors.  In a May 2012 statement, he asserted that he was misdiagnosed as a result of this miscommunication.  In multiple statements, the Veteran also reported that he fell and dislocated his hip again on September 22, 2008, due to an ill-fitting brace and lack of proper supervision.  According to the Veteran, VA clinicians also failed to properly diagnose the second hip dislocation until October 2008, when he underwent corrective procedures to which he did not consent.

The Board acknowledges the Veteran's representative's report that there are "substantial amounts of missing treatment records," to include records from Metro Hospital and admission and progress treatment notes from the Cleveland VAMC.  See July 2017 Representative Brief.  Review of the record indicates that complete records of the Veteran's treatment at Metro Hospital and the Cleveland VAMC have not been associated with the claims file.  As these treatment records are relevant with regard to the claim on appeal, reasonable efforts must be made to obtain them on remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).

Thereafter, a medical opinion must be obtained regarding whether the Veteran sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all outstanding treatment records from Cleveland VA medical center, to include all informed consent forms for procedures undertaken in September and October 2008, and ask the Veteran to provide or authorize VA to obtain records of his treatment at Metro Hospital.

To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given an opportunity to secure the records.

2.  After associating any records obtained by way of the above development, obtain an opinion as to the potential relationship between the Veteran's course of treatment that commenced in September 2008 and his current right leg paralysis.

   (a) First, identify any additional disability sustained by the Veteran after his admission to the Cleveland VAMC in September 2008.  In doing so, state specifically whether the Veteran developed right leg paralysis as a result of the course of treatment that commenced in September 2008.

   (b) Second, provide an opinion as to whether the identified residuals are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  In providing this opinion, please address the following contentions: (i) the Veteran was misdiagnosed upon his admission to the Cleveland VAMC in September 2008, and thus, the initial closed reduction of his right hip was unnecessary; (ii) the initial closed reduction of his right hip was unnecessary because an open reduction would have been the more prudent course of action based on the initial diagnosis; (iii) his second hip dislocation was caused by a September 22, 2008, fall that was the direct result of an ill-fitting brace and poor supervision; and (iv) the Veteran's second hip dislocation was initially misdiagnosed. 

   (c) Third, provide an opinion as to whether the Veteran's development of the identified residuals was an event not reasonably foreseeable.  That is, was developing the identified residuals the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?  Please provide an opinion with regard to all relevant surgical procedures performed since September 2008.

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reporting clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

3.  Readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




